Fourth Court of Appeals
                                San Antonio, Texas
                                      August 11, 2017

                                   No. 04-17-00274-CR

                                Donald Lee MINSON, JR.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 16-1577-CR-A
                             Jessica Crawford, Judge Presiding


                                      ORDER

        Lori Schmid’s notification of late record is hereby GRANTED IN PART. The reporter’s
record is due no later than September 11, 2017.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2017.



                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk